Citation Nr: 1330139	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  09-30 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a left hip disorder.  

4.  Entitlement to service connection for a right hip disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1983 to August 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

On his August 2009 VA Form 9, the Veteran indicated that he wanted a Board hearing at a local office.  He was scheduled for such a hearing in August 2013, but during that same month, he cancelled his request.  The Board has since received correspondence from the Veteran's representative requesting that another hearing be scheduled, as the Veteran had a severe health condition.  The representative also provided evidence documenting emergency medical treatment in August 2013.

The failure to afford the Veteran a hearing would amount to a denial of due process.  It is also unclear whether the Veteran would prefer a video conference or travel board hearing in the future, and in the event of a video conference hearing, whether the representative would need to review the claims file prior to the next hearing.  Thus, in order to ensure due process, the Board finds that a remand is necessary to provide the Veteran another opportunity to testify at a hearing before the Board. 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

